Citation Nr: 0520520	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-14 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for herniated nucleus pulposus, L4-L5, with radiculopathy 
with degenerative changes thoracic spine.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1981 to March 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for herniated 
nucleus pulposus (HNP), L4-L5 with radiculopathy with 
degenerative changes with a 10 percent rating; anal fissure 
with a 0 percent rating; hypertension with a 0 percent 
rating; and degenerative joint disease of the left knee with 
a 0 percent rating.  The Reno, Nevada, RO subsequently gained 
jurisdiction.

The veteran's notice disagreement contested the initial 
ratings of service-connected HNP, hypertension, and 
degenerative joint disease of the left knee.  A statement of 
the case (SOC) addressed all three issues, and the veteran's 
ensuing VA Form 9 specifically withdrew the latter two issues 
from appeal status.  Thus, the only remaining issue concerns 
an initial evaluation for HNP.

The veteran testified at a February 2005 hearing before the 
undersigned Veteran's Law Judge, and the transcript is of 
record.   



FINDING OF FACT

The veteran's HNP manifested with sciatic nerve involvement, 
with intermittent relief, responsiveness to physical therapy, 
and without incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, or 
incomplete paralysis involving the sciatic nerve.



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for 
herniated nucleus pulposus, L4-L5, with radiculopathy with 
degenerative changes thoracic spine have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.25, 4.45, 4.71a, Diagnostic Codes 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5243, 8520 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains a February 2004 SOC and November 2004 
letter informing the veteran of which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  Both items told the 
veteran of information and evidence needed to substantiate 
and complete a claim for an increased evaluation of the 
service-connected disability.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO granted the veteran's claim of service 
connection, and the veteran contested the initial rating, 
generally called a "downstream element."  VAOPGCPREC 8-2003 
(citing, Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)).  
Thus, the RO properly supplied the veteran with subsequent 
VCAA notification via the SOC and letter referred to above.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(recognizing the curative impact of subsequent proper VA 
process).  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter.  
Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained sufficient VA examination reports 
from November 2001 and January 2004, as well as physical 
therapy reports from 2004.  As such, VA fulfilled its duties 
to the veteran given the particular circumstances of this 
case.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  More recently, however, the Court 
determined that the above rule is inapplicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability. At 
the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
........20

Mild.....................................
........................................1
0

38 C.F.R. § 4.71a, DC 5293 (2002).

The regulations regarding diseases and injuries to the spine 
were revised (incorporating the September 2002 changes for 
rating disc disease) effective September 26, 2003.  Under 
these regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine		100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis					
	20

Under the revised regulations, intervertebral disc syndrome 
is evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).

Analysis

The veteran testified that the severity of his back 
disability qualified for a 40 percent evaluation, and a 
review of the record indicates that the veteran is entitled 
to a 40 percent disability evaluation according to the 
criteria in effect at the time he filed a claim.  

Particularly, at a November 2001 pre-discharge VA 
examination, the examiner found that a neurological 
assessment was significant for decreased deep tendon reflexes 
at the patella tendon of the right compared to the left.  
Also, the veteran had decreased sensory perception to the 
light touch of the right lower extremity in the medial aspect 
of the right foot.  The veteran had decreased sensory 
perception to the light touch in the medial and lateral 
aspect of the lower leg.  He did not have any light touch 
sensory deficit to the lateral aspect of the right foot.  The 
veteran did not have any neurological deficits in terms of 
sharp and dull sensation.  The veteran had decreased sensory 
perception to the vibratory sensation on the right great toe 
compared to the left.  Moreover, the veteran asserted that 
the pain was constant.  The veteran was diagnosed as having 
HNP L4-L5 with radiculopathy with minimal degenerative 
changes in thoracic spine.  An x-ray found relatively mild 
disk space narrowing at L-5, and L5-S1.  

A January 2004 VA examination found that the veteran had 
degenerative disc disease involving the lumbosacral spine at 
the level of L4-L5, L5-S1, and with moderate osteoarthritis 
involving the right sciatic nerve.  A lumbar spine radiograph 
found moderate to severe degeneration of the L4-5 and L5-S1 
discs accompanied by circumferential end plate hypertrophy.  
In reference to the thoracic spine, there were some 
degenerative changes in the mid thoracic spine, but the 
veteran claimed that he never had any problems and he had 
always been asymptomatic.  The veteran asserted that pain 
from the lumbar back was sort of a dull ache and sometimes it 
was a sharp pain going down to the right leg all the way up 
to the foot, and intensity was 2-3.  The veteran had no 
walking or assistive devices, and no functional impairment.  
Range of motion was flexion to 72 degrees, extension 30 
degrees, lateral bending 34 degrees, and rotation 28 degrees.  
The examiner stated that additional limitation of motion 
because of pain was approximately 5-10%.  Sometimes the 
veteran used TENS.  A neurological sensory examination was 
within normal limits, as was a motor examination.  The 
veteran did not have any bladder or bowel problems, Lasegue's 
sign was negative bilaterally, negative Waddell, and the 
veteran's reflexes were present.  The veteran had 
occasionally incapacitating periods that lasted two to three 
hours when the pain went down to the right leg.  

As such, pursuant to Diagnostic Code 5293 the veteran had 
severe, recurring attacks.  On the other had, a maximum 60 
percent evaluation is not appropriate because it appears that 
the veteran retained ability to function in that he continued 
to ride his bike everyday for exercise according to the pre-
discharge examination.  Moreover, a July 2004 Physical 
Therapy Consultation indicated that the veteran did a home 
exercise program 3 times a week, and after TENS, his pain 
went from 7 out of 10, to 4 out of 10.  He was able to work, 
do the home exercise program, and sleep with the use of the 
therapy.  The veteran was able to touch his toes.  The 
therapist noted that the veteran's motivation level was high, 
and found a good prognosis for therapy.  Again, based on the 
evidence of record prior to the current change in rating 
criteria for degenerative disc disease, the veteran did not 
have demonstrable muscle spasm, absent ankle jerk, to the 
extent contemplated by the maximum rating under Diagnostic 
Code 5293.

In terms of the current rating criteria, according to 
38 U.S.C.A. § 1155, in no event shall a readjustment in the 
rating schedule cause a veteran's disability rating in effect 
on the effective date of the readjustment be reduced unless 
an improvement in the veteran's disability is shown to have 
occurred.  As such, absent improvement, the 40 percent 
evaluation assigned under the old criteria remains in effect 
through the September 23, 2002, rating schedule change for 
intervertebral disc syndrome, and the September 26, 2003, 
changes noted above.  As noted above via recitation of the 
January 2004 VA examination report, it does not appear that 
the veteran's service-connected disability improved to the 
extent contemplated 38 U.S.C.A. § 1155 during regulation 
changes.   

Thus, the next question is whether the veteran is entitled to 
a rating in excess of 40 percent under the new criteria.  
Regulation instructs that intervertebral disc syndrome should 
be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in a higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
In terms of the latter option, the record lacks evidence that 
the veteran suffers from incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months (for the next highest and maximum schedular of 60 
percent).

In terms of the General Rating Formula, the record lacks 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine for a 50 percent evaluation.  Further, based upon the 
January 2004 VA examination, the veteran's range of motion 
appears to be in line with only a 10 percent rating; that is, 
he had forward flexion of the thoracolumbar spine greater 
than 60 degrees (72 degrees), and a combined range of motion 
of the thoracolumbar spine greater than 120 degrees.  Even 
assuming, however, that severity of the veteran's service-
connected disability reflected a 20 percent rating given 
DeLuca factors (pain upon motion etcetera), it does not 
appear that the veteran had any associated objective 
neurologic abnormalities when considered as per other rating 
criteria that would generate a combined evaluation in excess 
of 40 percent.

For example, the veteran did not appear to have bowel or 
bladder impairment at the time.  Though the VA examiner 
identified problems with the veteran's sciatic nerve, no 
complete or incomplete paralysis of the nerve was found in 
relation to Diagnostic Code 8520.  

Thus, taking into account the benefit of the doubt doctrine, 
a rating in excess of 40 percent is not feasible under the 
new rating criteria at this time.  


ORDER

Entitlement to an initial evaluation of 40 percent for 
herniated nucleus pulposus, L4-L5, with radiculopathy with 
degenerative changes thoracic spine, is granted.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


